DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 6, 11, 14, 17 and 18 are amended.
No claim(s) is/are cancelled or added.
Claims 1-18 are currently pending for examination.

Response to Arguments
Applicant's arguments (on page 8-10), filed 08/27/2020, regarding Claim Rejections - 35 USC § 112(a) have been fully considered and are persuasive.  The rejections to claims 1-16 under 35 U.S.C. § 112(a) have been withdrawn.
Applicant's arguments with respect to claims 1, 14, 17 and 18 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schellmann et al. (US 2015/0351098 A1) hereinafter “Schellmann” in view of Bontu et al. (US 2017/0324571 A1) hereinafter “Bontu” further in view of Borran et al. (US 2010/0238883 A1) hereinafter “Borran”.

Regarding claims 1 and 17, Schellmann discloses an apparatus for a hybrid multiple access wireless communication system (see FIG. 1; see ¶ [0012] [0092], base station in Filter-bank based multi-carrier transmission system), and a method for a hybrid multiple access wireless communication system (see FIG. 1; see ¶ [0012] [0092], base station in Filter-bank based multi-carrier transmission system), comprising:
circuitry (see FIG. 1, radio resource controller; see ¶ [0092]) configured to
acquire a parameter related to the hybrid multiple access wireless communication system (see FIG. 2; see ¶ [0092] [0095], receiving service quality requests in FBMC transmission); and
allocate sub-carriers for each of user equipment of a plurality of user equipment using the related parameter with a target of optimizing an overall communication quality of the hybrid multiple access wireless communication system (see FIG. 2; see ¶ [0093] [0095-96], allocating the subcarriers in the radio frequency band to the users/UE according to the service quality requests of the user to aim to satisfy an optimal system configuration). 
Although Schellmann disclose signal-to-noise ratio of a user equipment (see ¶ [0057]), but does not explicitly disclose a sum signal-to-noise ratio of all of the plurality of user equipment.
However, Bontu discloses the overall communication quality being determined based on a sum signal-to-noise ratio of all of the plurality of user equipment (see FIG. 4; see ¶ [0052] [0054-55], determining/generating a communication/signal quality metric based on the combined signal quality measurement/SINR of a plurality of UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was to provide a sum signal-to-noise ratio of all of the plurality of user equipment as taught by Bontu, in the system of Schellmann, so that it would provide to achieve the best average network spectral efficiency (Bontu: see ¶ [0067], line 11-12).
Although Bontu discloses a sum signal-to-noise ratio of all of the plurality of user equipment, but does not explicitly disclose to maximize the sum signal-to-noise ratio.
However, Borran discloses wherein the circuitry is configured to optimize the sub-carrier allocation by taking a condition to maximize the sum signal-to-noise ratio of all of the plurality of user equipment (see ¶ [0008] [0028], to allocate available resources to achieve good performance/optimizing, using criteria such as SNR to maximizing the ratio of channel gain/SNR for an intended node to a sum of channel gains/SNRs for all interfered nodes; see ¶ [0069], using the adaptive algorithm to maximize the utility function/criteria such as SNR over a set of nodes or possibly across the entire wireless network).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was to provide to maximize the sum signal-to-noise ratio as taught by Borran, in the combined system of Schellmann and Bontu, so that it would provide to achieve good performance by dynamically allocating the available resources to nodes (Borran: see ¶ [0008]).

Regarding claim 2, the combined system of Schellmann, Bontu and Borran discloses wherein the overall communication quality is determined based on at least one of an achievable (Schellmann: see ¶ [0095-96], service quality/QoS criteria and Bontu: see ¶ [0062], determining a bandwidth/resource/quality to satisfy a QoS), in addition to the sum signal-to-noise ratio of all of the plurality of user equipment (Bontu: see FIG. 4; see ¶ [0052] [0054-55], determining/generating a communication/signal quality metric based on the combined signal quality measurement/SINR of a plurality of UEs).

Regarding claim 3, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is configured to perform the sub-carrier allocation further based on a condition that each of sub-carriers carries a uniform number of user equipment (Schellmann: see ¶ [0101], providing/allocating subcarrier for user 1 and user 2 and Bontu: see ¶ [0007]).

Regarding claim 4, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is configured to determine the number of sub-carriers to be allocated to the user equipment and which sub-carriers are to be allocated (Schellmann: see ¶ [0101-04], providing/allocating subcarriers for users and Bontu: see ¶ [0007]).

Regarding claim 5, the combined system of Schellmann, Bontu and Borran discloses wherein the related parameter comprise at least one of a number of active user equipment of the plurality of user equipment which is defined as K (Schellmann: see FIG. 3; see ¶ [0099], to serve four different users/user equipments and Bontu: see ¶ [0007]).

Regarding claim 6, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is configured to optimize the sub-carrier allocation by taking the condition (Schellmann: see FIG. 2; see ¶ [0093] [0095-96] [0099-0102], selecting an optimal system configuration that aims to satisfy all user demands and allocating subcarriers for users; Bontu: see FIG. 4; see ¶ [0052] [0054-55], determining/generating a communication/signal quality metric based on the combined signal quality measurement/SINR of a plurality of UEs; and Borran: see ¶ [0008] [0028], to allocate available resources to achieve good performance/optimizing, using criteria such as SNR to maximizing the ratio of channel gain/SNR for an intended node to a sum of channel gains/SNRs for all interfered nodes; see ¶ [0069], using the adaptive algorithm to maximize the utility function/criteria such as SNR over a set of nodes or possibly across the entire wireless network).

Regarding claim 7, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is configured to perform optimization further with the following limitations: each of the user equipment of the plurality of user equipment uses D sub-carriers, and each of the sub-carriers carries a uniform number of user equipment (Schellmann: see FIG. 2; see ¶ [0093] [0095-96] [0099-0102], selecting an optimal system configuration that aims to satisfy all user demands and allocating subcarriers for users).

Regarding claim 8, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is configured to determine, based on the channel vector hk, a quality of service requirement of the user equipment the number of the active user equipment, and the number of sub-carriers to be allocated to the user equipment (Schellmann: see FIG. 3; see ¶ [0096] [0099-0104], providing/allocating subcarriers for four different users/user equipments to meet service QoS criteria and delay spread/Doppler spread/noise/ of the channel).

Regarding claim 9, the combined system of Schellmann, Bontu and Borran discloses wherein the circuitry is further configured to transmit a result of the sub-carrier allocation to the user equipment (Schellmann: see ¶ [0098] [0118], signaling the allocation decisions to each UE).

Regarding claim 12, the combined system of Schellmann, Bontu and Borran discloses wherein the hybrid multiple access wireless communication system is a layered system combining a multi-carrier technology and a multiple access technology (Schellmann: see ¶ [0012] [0092-93], Filter-bank based multi-carrier transmission system).

Regarding claim 13, the combined system of Schellmann, Bontu and Borran discloses wherein the hybrid multiple access wireless communication system is a filter bank multi-carrier interleave division multiple access communication system (Schellmann: see ¶ [0012] [0092-93], Filter-bank based multi-carrier transmission system).

Regarding claims 14 and 18, Schellmann discloses an apparatus for a hybrid multiple access wireless communication system (see FIG. 1; see ¶ [0012] [0092], Filter-bank based multi-carrier transmission system comprises a plurality of users/UE), and a method for a hybrid multiple access wireless communication system (see FIG. 1; see ¶ [0012] [0092], Filter-bank based multi-carrier transmission system comprises a plurality of users/UE), comprising:
(see FIG. 4; see ¶ [0112], UE comprises a processor) configured to
receive information of sub-carrier allocation from a base station (see FIG. 2; see ¶ [0093] [0095-96], allocating the subcarriers in the radio frequency band to the users/UE); and
determine, based on the received information, sub-carriers to be used, the sub-carriers being allocated by using a related parameter with a target of optimizing an overall communication quality of the hybrid multiple access wireless communication system (see FIG. 2; see ¶ [0093] [0095-96], allocating the subcarriers in the radio frequency band to the users/UE according to the service quality requests of the user to aim to satisfy an optimal system configuration).
Although Schellmann disclose signal-to-noise ratio of a user equipment (see ¶ [0057]), but does not explicitly disclose a sum signal-to-noise ratio of all of the plurality of user equipment.
However, Bontu discloses the overall communication quality being determined based on a sum signal-to-noise ratio of all of the plurality of user equipment (see FIG. 4; see ¶ [0052] [0054-55], determining/generating a communication/signal quality metric based on the combined signal quality measurement/SINR of a plurality of UEs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was to provide a sum signal-to-noise ratio of all of the plurality of user equipment as taught by Bontu, in the system of Schellmann, so that it would provide to achieve the best average network spectral efficiency (Bontu: see ¶ [0067], line 11-12).
Although Bontu discloses a sum signal-to-noise ratio of all of the plurality of user equipment, but does not explicitly disclose to maximize the sum signal-to-noise ratio.
Borran discloses wherein the circuitry is configured to optimize the sub-carrier allocation by taking a condition to maximize the sum signal-to-noise ratio of all of the plurality of user equipment (see ¶ [0008] [0028], to allocate available resources to achieve good performance/optimizing, using criteria such as SNR to maximizing the ratio of channel gain/SNR for an intended node to a sum of channel gains for all interfered nodes; see ¶ [0069], using the adaptive algorithm to maximize the utility function/criteria such as SNR over a set of nodes or possibly across the entire wireless network).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was to provide to maximize the sum signal-to-noise ratio as taught by Borran, in the combined system of Schellmann and Bontu, so that it would provide to achieve good performance by dynamically allocating the available resources to nodes (Borran: see ¶ [0008]).

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schellmann in view of Bontu and Borran further in view of Le (US 2015/0282148 A1) hereinafter “Le”.

Regarding claims 10 and 15, Schellmann discloses wherein the circuitry is further configured to transmit information of sub-carrier parameter setting to the user equipment (see FIG. 2; see ¶ [0093] [0095-96], allocating the subcarriers/waveform and transmission mode to each the users/UE), but does not explicitly disclose information of a data packet length.
However, Le discloses wherein the circuitry (see FIG. 6; see ¶ [0098], processor) is further configured to transmit, in response to a data transmission request from the user (see ¶ [0248], transmitting packet size/length and parameter setting).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was to provide information of a data packet length as taught by Le, in the combined system of Schellmann, Bontu and Borran, so that it would provide to improve the efficiency of communication between the UE and the eNB (Le: see ¶ [0118], line 15).

Regarding claims 11 and 16, the combined system of Schellmann, Bontu, Borran and Le discloses wherein the circuitry is further configured to receive a quality of service requirement and a training sequence from the user equipment, and wherein the circuitry is further configured to perform channel estimation based on the training sequence (Schellmann: see ¶ [0093] [0096], configuring the subcarrier based on request including QoS criteria and mobility/synchronization of the user; and Le: see ¶ [0099], channel estimator estimating channels based on reference signal/condition feedback).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462